Citation Nr: 1227196	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  98-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than June 24, 1994, for the award of service connection for generalized anxiety disorder (GAD) as secondary to prostatitis.  


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 1997 rating decision in which the RO found that a May 1996 rating decision which granted service connection for a mental disorder (GAD) as secondary to service-connected prostatitis, effective June 24, 1994, did not contain CUE in regard to the effective date assigned for the award of service connection.  In July 1998, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 1998.

In an April 2000 decision, the Board, inter alia, affirmed the August 1997 rating decision, determining that the May 1996 rating decision did not contain CUE with regard to the effective date assigned for service connection for GAD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court)).  In January 2003, the Court affirmed the Board's April 2000 decision denying the CUE claim.  The Veteran filed a timely appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In a March 2004 decision, the Federal Circuit found that the standard applied by the Court was legally erroneous and vacated the Court's January 2003 decision, remanding the case back to the Court for a decision under the correct legal standard.  In a September 2004 decision, the Court again reaffirmed the Board's April 2000 decision.  The case then returned to the Federal Circuit, and while at the Federal Circuit, VA and the Veteran entered into a settlement agreement that required the RO to complete a review of the Veteran's claims file to determine whether, when read sympathetically, any of the Veteran's filings prior to June 24, 1994 raised an informal claim for service connection for a psychiatric disorder as secondary to service-connected prostatitis.  If one was found, VA agreed to revise the effective date assigned, determine the disability rating for the period from the revised award date, and vacate the August 1997 rating decision, denying the Veteran's CUE claim.  On April 19, 2005, the Federal Circuit granted the Veteran's motion to voluntarily dismiss his appeal, in conjunction with the terms of the settlement agreement.

In a May 2005 rating decision, the RO determined that an informal claim for service connection for a psychiatric disorder as secondary to service-connected prostatitis had not been filed prior to June 24, 1994.  After further development, in June 2006, the RO issued an SOC affirming the May 2005 rating decision.  

In May 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Thereafter, in March 2008, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After completing further development, the RO continued the denial of the claim (as reflected in July 2008 supplemental SOCs (SSOCs)) and returned this matter to the Board for further appellate consideration.

In December 2008, the Board again remanded to this matter to the RO, via the AMC, to fulfill the Veteran's request for another Board hearing.  In March 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submitting additional evidence.  In May 2009, the Veteran's then-attorney submitted correspondence and copies of records previously associated with the claims file.

In an August 2009 decision, the Board again affirmed the August 1997 rating decision, determining that the May 1996 rating decision did not contain CUE with regard to the effective date assigned for service connection for GAD.  In the Introduction, the Board noted that, when denying the claim on appeal, the RO had characterized the issue as whether or not an informal claim for service connection for an acquired psychiatric condition, as secondary to service-connected prostatitis, was filed prior to June 24, 1994, but that the Board had recharacterized the issue on appeal to reflect the issue that was on appeal and was the subject of the settlement agreement at the Federal Circuit.

The Veteran subsequently filed a timely appeal to the Court and, in November 2011, the Court vacated the Board's August 2009 decision and remanded the matter back to the Board for readjudication in accordance with the proper law(s).  In its memorandum decision, the Court found that the settlement agreement reached by the Veteran and VA did not require consideration of the earlier effective date claim within the CUE framework.  Furthermore, the Court held that the claim could not be dismissed under Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that a freestanding claim for an earlier effective date must be denied as a matter of law), because "[t]he Secretary agreed to have the RO determine whether the appellant was entitled to an earlier effective date in accordance with a sympathetic reading of the appellant's filings."  The Board has therefore characterized the issue on appeal as a claim for an earlier effective date for service connection for GAD as secondary to prostatitis (as reflected on the title page).  

Following return of this case to the Board, in March 2012, the Veteran's current attorney submitted a request for "a hearing at [a] local VA Regional Office via travel board hearing."  The Board acknowledges that it previously granted the Veteran an additional hearing in the aforementioned December 2008 remand, which was held in March 2009.  However, in granting the Veteran's request for another hearing, the Board noted that additional evidentiary development had occurred since the last hearing.  Here, there is no indication that any additional evidentiary development has been completed since the last hearing (held in March 2009).  Furthermore, both of the Veteran's previous hearings were held by the undersigned Veterans Law Judge.  Thus, there is no indication that a panel decision is either necessary or has been designated for this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (finding that a veteran may be entitled to multiple hearings before multiple Veterans Law Judges when his appeal is reviewed by a three-judge panel); 38 U.S.C.A. §§ 1702(a), 1707(c) (West 2002).  The Board also finds it noteworthy that, during both prior Board hearings, and the Veteran was represented by a partner of the firm of which the Veteran's current attorney is an associate.  Accordingly, the Board finds that, on this record-and in light of its disposition, below-the transcripts of the two prior hearings will be carefully considered, and no further Board hearing is warranted.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010). 

As a final preliminary matter, the Board notes that the Veteran was previously represented by the Maine Division of Veterans Services, as reflected in a June 1998 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), and a private attorney, Francis M. Jackson, as reflected in an October 2000 fee agreement.  In March 2012, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative), naming Penny E. Gronbeck, a private attorney associated with Mr. Francis' firm, as his representative.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  On November 4, 1982, the Veteran submitted a claim for nonservice-connected pension benefits which, when liberally read in his favor, can reasonably be construed as a claim for service connection for a 'nervous condition.'

3.  A December 1982 rating decision did not constitute an implicit or explicit denial of the Veteran's claim for service connection for a 'nervous condition;' thus, it remained pending until adjudicated by the RO in February 1995.  

4.  Probative lay and medical evidence of record indicates that it is at least as likely as not that, as of November 4, 1982, the Veteran had GAD secondary, in part, to service-connected prostatitis.

5.  No communication or evidence was received prior to November 4, 1982 which can be construed as an informal or formal claim for service connection for a psychiatric disability, including GAD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of November 4, 1982, for the award of service connection for GAD as secondary to prostatitis are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The issue presently on appeal is the propriety of the effective date assigned for the award of service connection for GAD as secondary to prostatitis.  In a post-decisional May 2008 letter, the RO provided notice regarding what information and evidence is necessary to substantiate a claim for an earlier effective date, which information and evidence VA will obtain, and which information and evidence he is expected to provide.  After issuance of the May 2008 notice, SSOCs dated in July 2008 reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Review of the record reflects that the Veteran's service and post-service treatment records have been obtained, as well as a VA examination.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Here, the Board previously remanded this appeal to obtain the Veteran's outstanding Vet Center records that were in VA's constructive possession at the time of the May 1996 rating decision that awarded service connection for GAD and the RO completed such development.  As such, the Board concludes that no further RO action, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In the May 1996 rating decision, the RO granted service connection for GAD as secondary to service-connected prostatitis, effective June 24, 1994.  The Veteran was notified of this decision by letter dated June 4, 1996.  He did not initiate an appeal with regard to the effective date assigned.  Generally, the May 1996 rating decision would be final and would only be subject to revision on the basis of CUE.  See 38 U.S.C.A. § 7105(b)(1); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that a free-standing claim for an earlier effective date as to a previous final decision is not authorized by law).  However, as discussed in the Introduction, the VA entered into a settlement agreement with the Veteran during the pendency of this appeal in which it agreed to reconsider the claim to determine whether, when read sympathetically, any of the Veteran's filings prior to June 24, 1994 raised an informal claim for service connection for a psychiatric disorder as secondary to service-connected prostatitis.  If one was found, VA agreed to revise the effective date assigned, determine the disability rating for the period from the revised award date, and vacate the August 1997 rating decision, denying the Veteran's CUE claim.  

During his hearings and in various statements, the Veteran and his attorneys have asserted that VA should have construed one of several submissions dated prior to June 24, 1994 as a claim for secondary service connection for a psychiatric disorder and, if it had, an earlier effective date for the award of service connection for GAD would be warranted.  In his June 1997 allegation of CUE, the Veteran indicated that a 1982 effective date was warranted, as that was the date he first filed for service connection for anxiety.  In his September 1998 substantive appeal, the Veteran argued that he had claimed service connection for a nervous condition due to prostatitis in May 1982, that his service treatment records raised an inferred claim for service connection, that a March 1985 VA hospital report reflected a diagnosis of GAD, and that he had provided testimony regarding a psychiatric disorder in June 1994.  In his November 1998 VA Form 646 (Statement of Accredited Representative in an Appealed Case), the Veteran's former representative argued that a March 1979 rating decision indicated that the Veteran was seen in Mental Hygiene consultation, but provided no decision on the issue of service connection for depression or anxiety.  He added that an October 1982 medical record raised an inference of an association between depression and pain from prostatitis.

During the May 2007 videoconference hearing, the Veteran indicated that he filed a claim for benefits in January 1979, and added that a January 1979 report of hospitalization reflected that he was on medication for depression.  He stated that, in May 1982, he submitted a statement in which he reported that he had spoken with a VA doctor who told him that his service-connected prostatitis, nervous condition, and headaches all came from the same source.  The Veteran testified that he understood the physician to say that his prostatitis was secondary to the nervous condition, rather than the other way around.  He went on to report that, in November 1982, he filed a claim in which he mentioned that he had a nervous condition since 1966.  In a September 2007 statement, the Veteran's former attorney noted that, in 1985, the Veteran filed a claim for benefits and that, as the record at the time included significant evidence that his prostatitis was related to his nervous condition, the 1985 claim for a higher rating for prostatitis was sufficient to raise a claim for service connection for related problems.

During the March 2009 hearing, the Veteran testified that, in his May 1982 statement, he was referencing a consult he had with a VA physician, who had told him that his service- connected prostatitis was secondary to his nervous condition, and that his headaches were from the same source.  When his former attorney suggested that it could have been the other way around, the Veteran indicated that it could have been, but did not remember the exact words.  He added that he thought the statement was prepared by a service representative, although he acknowledged that he signed the statement.  In a May 2009 statement, the Veteran's former attorney again argued that the May 1982 statement raised a claim for service connection, and that the Veteran's November 1982 claim, in which he stated that his nervous condition went back to 1966, also should have been treated as a claim for service connection.

Following a review of the record, the Board finds that, when construed liberally in his favor, the Veteran's November 1982 filing raised an informal claim for service connection for a psychiatric disorder that remained pending until adjudicated by the RO in February 1995.  Given that the Veteran subsequently appealed the February 1995 rating decision and was eventually granted service connection for GAD as secondary to service-connected prostatitis, effective June 24, 1994, the Board finds that the date of receipt of this informal claim - November 4, 1982 - is the earliest date for which service connection may be granted.  Further, seeing as the evidence of record establishes that the Veteran had GAD secondary to prostatitis as of November 4, 1982, the Board concludes that service connection should have been awarded effective this date.  See 38 C.F.R. § 3.400.  

The record reflects that, on November 4, 1982, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension).  While the Veteran appears to have circled the word 'pension' in the title of the form, thus, indicating that he was filing a claim for that benefit, the Board notes that a claim for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a); but see Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (finding no evidence of intent to claim service connection within a veteran's non-service connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word 'may' in the regulation, clearly indicates discretion).  

In describing the nature and history of his disabilities, the Veteran indicated that he had a number of disabilities, including chronic prostatitis since 1966 and a 'nervous condition' since 1966.  While the Veteran's statement, that he had a nervous condition since 1966 does not necessarily indicate that he had this condition since service (as he separated from service in June 1966, and he did not indicate the date of onset in 1966) the Board finds, as the RO found in a June 2006 SOC, that, when read sympathetically, the Veteran's statement on this November 1982 form can be viewed as raising a claim for direct service connection for a nervous condition.  

Following receipt of the November 1982 form, the RO adjudicated the issue of entitlement to nonservice-connected pension; the December 1982 rating decision reflects that the RO found for purposes of nonservice-connected pension entitlement only that the Veteran had major depressive disorder with paranoia and chronic low back pain.  A December 1982 letter sent to the Veteran informed him that his disability pension had been approved.  Such letter also stated that 'Service connection is not established for [inter alia] . . . [a] condition of nervous system.'  

The Court held in Ingram v. Nicholson, 21 Vet. App. 232 (2007), that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Id. at 243.  However, the Court also recognized the existence of an implicit denial rule.  Id. at 246-47; see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When a RO decision 'discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim.'  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009).

Here, the December 1982 rating decision does not discuss any evidence pertinent to whether the Veteran has a 'nervous condition' that is directly related to military service (as claimed in the November 1982 form).  Nevertheless, the RO, in its December 1982 letter to the Veteran indicated that it had found a number of disabilities, including a 'condition of [the] nervous system' not to be service-connected.  To the extent that this letter might constitute an 'implicit' (or even explicit) denial of the Veteran's claim for service connection for a 'nervous condition,' the Board finds the December 1982 letter too vague in its language to constitute a denial.  

Initially, the Board notes that the Veteran specifically claimed a 'nervous condition,' which implies some type of psychiatric disability.  The RO, however, indicated that it found service connection was not warranted for a 'condition of [the] nervous system.'  The nervous system is 'the organ system which, along with the endocrine system, correlates the adjustments and reactions of an organism to internal and environmental conditions . . . [and] comprises the central and peripheral nervous systems.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 1843 (30th ed. 2003).  Such body system clearly does not contemplate an individual's psychiatric well-being.  Thus, it cannot be said that a reasonable person would have construed VA's December 1982 letter as reflecting or constituting denial of service connection for a 'nervous condition.'  This conclusion is made more clear when one considers that the Veteran's November 1982 application included mention of a nervous system disability-namely, 'laminectomy, bone fusion, sciatic nerve damage.'  Under these circumstances, the Board finds it more likely that a reasonable person would have interpreted the December 1982 letter to be a denial of service connection for the latter disability, rather than a claimed psychiatric disability.  

Given the Board's finding that the December 1982 letter did not constitute or reflect a denial (implicit or explicit) of the Veteran's November 1982 claim for service connection for a 'nervous condition,' this claim remained pending before VA.  

At this time the Board points out that a claim for direct service connection is not separate and distinct from a claim for secondary service connection.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008), aff'd by Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Furthermore, "where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."  Robinson, 557 F.3d at 1361.  

In light of the above, the Board finds that when the Veteran submitted a claim for service connection for depression secondary to prostatitis on June 24, 1994, which was subsequently adjudicated by the RO as service connection for a nervous condition secondary to prostatitis, his June 1994 statement did not constitute a new claim.  Rather, it is more appropriately construed as a supplemental statement to his previously pending claim for service connection for a 'nervous condition' which added a new theory of entitlement (i.e., secondary service connection) for VA to consider.  In fact, when the RO completed its initial adjudication of the Veteran's service connection claim for a 'nervous condition' in February 1995, it considered both whether such disability was secondary to service-connected prostatitis and whether it was directly due to the Veteran's military service.  

Although the Board concludes that the Veteran's November 1982 claim for service connection for a nervous condition encompassed a claim for secondary service connection and that such claim remained pending until its eventual adjudication by the RO in 1995 and subsequent award in 1996, this does not end the Board's inquiry.  In this regard, an effective date for an award of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, the Board must next consider whether the evidence of record establishes that the Veteran had GAD secondary to prostatitis as of November 4, 1982, the date of receipt of his claim for service connection.  

The record in this case reflects evaluation and treatment for symptoms of depression and anxiety as early as the late 1970s.  VA treatment records show multiple inpatient admissions for depression and anxiety, as well as chronic complaints of pain related to low back problems, tension headaches, and chronic prostatitis.  With regard to the diagnosis(es) assigned to the Veteran's psychiatric symptoms, medical evidence indicates various diagnoses, including adjustment disorder with mixed emotional features, major depression (recurrent), major depressive disorder, mixed anxiety and depression, and, since 1985, GAD with depressive features.  

As for the etiology of the Veteran's psychiatric symptoms, contemporaneous treatment records note a relationship between his chronic pain (generally noted to derive from an old back injury and headaches) and psychiatric symptoms.  For example, a March 1982 VA psychological report notes that the Veteran was in a fair amount of pain during the examination and that it was the examiner's assessment that his psychological "difficulties appear to be an interweaving of some very severe and chronic pain from back and headaches."  Similarly, an April 1982 letter from private psychiatrist L.C. Salvesen states that the Veteran was an active patient from 1977 to 1981 and was treated for anxiety and depression secondary to severe back pain.  

The Board acknowledges that none of the contemporaneous treatment records dated prior to November 1982 expressly link the Veteran's longstanding anxiety and depression (now recognized as GAD) to his service-connected prostatitis.  However, an April 1996 VA examination report notes that the Veteran's GAD is secondary to his "combined pain," which includes pain associated with service-connected prostatitis.  Similarly, following a review of the Veteran's claims file in June 2006, a VA physician opined that the Veteran's GAD did not have its onset during military service, but was instead most likely caused by his prostate gland condition (i.e., prostatitis).  Finally, in awarding service connection for GAD in May 1996, the RO acknowledged that while "the evidence may not show the [V]eteran's service[-]connected prostatitis is the sole cause of his current mental disorder, the evidence does indicate his prostatitis is a major factor in the nervous condition."  Thus, considering the benefit-of-the-doubt rule, service connection was awarded for GAD.  

Here, the Board notes that medical evidence reflects the Veteran began to complain of increasing pain and symptomatology associated with his service-connected prostatitis in early 1982.  Specifically, both private and VA treatment records indicate complaints of increased urinary frequency, burning dysuria, and discomfort and pain in the superpubic region.  While earlier records show no active prostate problems, private treatment records show a diagnosis of probable prostatitis in February 1982 with a confirmed recurrence in August 1982.  Subsequent VA treatment records show continuing problems despite medication efforts.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2010); see also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts and evidence noted above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that, at the time of his November 1982 claim, the Veteran's psychiatric symptoms represented his presently diagnosed GAD and, further, that this disability was due, at least in part, to pain associated with service-connected prostatitis.  In this regard, the Board notes that the Veteran's symptoms of anxiety and depression have been consistently noted throughout the record since the late 1970s.  In other words, it does not appear that the Veteran has been diagnosed with multiple psychiatric disabilities, including GAD; rather, the characterization of his symptoms (i.e., the diagnosis) has been changed (or updated) as the years have progressed.  See, e.g., 38 C.F.R. § 4.125 (2011) (stating that if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition).  Such conclusion is supported by the fact that the Veteran's diagnosis has remained stable (as GAD) since 1985.  

As for evidence indicating a secondary relationship between the Veteran's psychiatric disability and his service-connected prostatitis in November 1982, the Board observes that both the April 1996 and June 2006 VA examiners concluded that the Veteran's GAD is due, at least in part, to chronic pain associated with prostatitis.  Beginning in early 1982, medical evidence shows increasing complaints of pain associated with this condition, including groin area pain.  There is also evidence during this period that the Veteran's psychiatric symptoms were attributed to his reports of chronic pain.  Therefore, while no physician contemporaneously stated that GAD was due to pain associated with prostatitis, in light of the later VA opinions of record, the Board finds it reasonable to conclude that the Veteran's psychiatric symptoms during this time were related, in some part, to his chronic prostatitis which has continued to plague him since service.  

In sum, the Board finds the evidence of record supports a finding that the Veteran had GAD related, inter alia, to service-connected prostatitis at least as early as November 4, 1982, the date his claim for a 'nervous condition' was received.  As this claim remained pending until finally awarded by the RO in a May 1996 rating decision, the criteria for an earlier effective date of November 4, 1982 for this disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155, 3.400 (2011).

An effective date prior to November 4, 1982 is not, however, warranted.  As previously discussed, the Veteran asserted during this appeal that he may be entitled to an effective date as early as 1966 on the basis of various medical evidence and filings of record.  Here, the Board concludes that the November 1982 form is the earliest filing of record which may reasonably construed as an informal claim for service connection for a psychiatric disability.  

As regards the assertion that the Veteran's service treatment records raised an inferred claim for service connection, the Board notes that, in February 1966, the Veteran complained of right lower quadrant pain and pain in the right groin and testicle.  The healthcare provider indicated that physical examination was negative, but commented that the Veteran's complaints might represent psychological stress somaticized into pains.  The impression was hysteria.  However, the Board notes that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Moreover, the aforementioned service treatment record tends to suggest that the Veteran's complaints of pain were actually caused by psychological stress (specifically, that stress was somaticized into pains), rather than indicating that the Veteran had a psychiatric disorder caused or aggravated by prostatitis).

Similarly, the Board notes that the Veteran and his representatives have made many arguments that, based on the medical evidence of record, the RO should have inferred a claim for service connection.  Specifically, the Veteran has referenced a January 1979 hospitalization report and an October 1982 medical record, and argued that VA should have developed any claim implied by the evidence of record.  The record does reflect that the Veteran was hospitalized at the Togus VA Medical Center (VAMC) in January and February 1979, for severe headaches and a chronic tension state.  

While records of VA treatment associated with the claims file at the time of the May 1996 rating decision include numerous findings of and treatment for psychiatric disorders, prior to November 4, 1982, the Board points out that, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  As noted above, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon, 12 Vet. App. at 35; see also Lalonde, 12 Vet. App. at 382.

Since the May 1996 rating decision, records of VA treatment dated prior to November 4, 1982 have been associated with the claims file.  These records were constructively in possession of VA at the time of the May 1996 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records also reflect findings of and treatment for psychiatric disorders.  However, as previously discussed, the presence of such findings in the medical evidence does not establish an intent on the part of the Veteran to seek service connection for such a psychiatric disorder as secondary to service-connected prostatitis.  See Brannon, 12 Vet. App. at 35; see also Lalonde, 12 Vet. App. at 382.  Thus, consideration of these additional records does not warrant an effective date earlier than November 4, 1982 for the award of service connection for GAD as secondary to service-connected prostatitis.

Finally, with respect to the argument that the Veteran's May 1982 statement constituted a claim for service connection for a nervous condition secondary to service-connected prostatitis, review of the record reflects that the Veteran had previously filed a claim for service connection for headaches, which was denied in an April 1981 rating decision.  In September 1981, the Veteran filed a request to reopen a claim for service connection for headaches, which was denied in a September 1981 confirmed rating decision.  In the May 1982 statement, the Veteran requested that VA review the claim he had filed in regard to his headaches.  He reported that, during an examination with Dr. M at the Togus VA Hospital, the physician had stated that his service-connected prostatitis was secondary to his nervous condition, and that his headaches were from the same source.  In a May 1982 confirmed rating decision, the RO denied service connection for headaches.

Even a liberal reading of the May 1982 statement in the light most favorable to the Veteran simply does not reveal that the Veteran was seeking service connection for a nervous condition as secondary to service-connected prostatitis.  Rather, the statement indicates that the Veteran had been told that both his service-connected prostatitis and headaches were from the same source, namely, his nervous condition.  Significantly, in an April 1982 letter submitted with the May 1982 statement, the Veteran's private physician reported that the Veteran was his patient from 1977 until early 1981 because of anxiety and depression as secondary to severe back pain following a work injury sometime in 1976.  While the Veteran has, since, indicated that his nervous condition is secondary to prostatitis, there was simply no indication that this was the benefit he was seeking at the time of his May 1982 statement.  A communication that does not identify the benefit being sought does not meet regulatory requirements for an informal claim.  38 C.F.R. § 3.155(a).

Based on the foregoing, the Board concludes that, even reading his statements sympathetically, the claims file contains no communication from the Veteran at any time prior to November 4, 1982 that put VA on notice that he was seeking service connection for a psychiatric disorder (to include as secondary to service-connected prostatitis).  See Brannon, 12 Vet. App. at 35, citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) and Isenbart v. Brown, 7 Vet. App. 537, 541-41 (1995) ('While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant. . . . The appellant must have asserted the claim expressly or impliedly.')

Under these circumstances, the Board finds that the Veteran is entitled to an effective date of November 4, 1982, but none earlier, for the award of service connection for GAD as secondary to prostatitis.  As indicated, in reaching this 

conclusion, the benefit-of-the-doubt doctrine has been considered and applied, when appropriate.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date of November 4, 1982 for the award of service connection for GAD as secondary to prostatitis is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


